Dismissed and Memorandum Opinion filed August 26, 2004








Dismissed and Memorandum Opinion filed August 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00280-CV
____________
 
JAMES E. VAN AMAN and DIANE LYNN VAN AMAN-PAGANO, Appellants
 
V.
 
KAREN R. WELSH, Independent Executrix of the 
Estate of Harold J. Van Aman, Deceased, Appellee
 

 
On
Appeal from the Probate Court No. 3
Harris
County, Texas
Trial
Court Cause No. 335,330-401
 
 

M E M O R A N D U M  O
P I N I O N
This is an appeal from an order denying appellants= bill of review signed January 23,
2004, made final by an order of severance signed March 5, 2004.  The clerk=s record was filed on April 8,
2004.  The reporter=s record was filed on May 17,
2004.  Appellants= brief was due on June 16, 2004, but
was not filed.




On July 8, 2004, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before August 6, 2004 , the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).  Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 26, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.